Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 1 of 8 PageID #: 1252




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  ARAB SALEM, Individually and On Behalf            )
  of All Others Similarly Situated,                 )
                                                    )
                 Plaintiff,                         )
                                                    )    Case No. 1:20-CV-04354
  v.                                                )
                                                    )    Hon. Judge Gary R. Brown
  NIKOLA CORPORATION, TREVOR R.                     )    Magistrate Judge Steven I. Locke
  MILTON, MARK A. RUSSELL, AND KIM                  )
  J. BRADY,                                         )
                                                    )
                 Defendants.                        )


       JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER VENUE
                       PURSUANT TO 28 U.S.C. § 1404(a)

        Subject to the approval of the Court, and pursuant to 28 U.S.C. § 1404, Plaintiff Arab

 Salem (“Plaintiff”), and Defendants Nikola Corporation, Trevor R. Milton, Mark A. Russell, and

 Kim J. Brady (collectively, “Defendants,” and together with Plaintiff, the “Parties”), hereby file

 this Stipulation to Transfer Venue to the United States District Court for the District of Arizona.

 In support thereof, the Parties respectfully submit as follows:


                                            RECITALS

        WHEREAS, on September 16, 2020, Plaintiff filed a putative class action complaint (the

 “Complaint”) in the above-captioned case alleging violations of the Securities Exchange Act of

 1934 (the “1934 Act”), and Rule 10b-5 promulgated thereunder by the Securities and Exchange

 Commission (the “SEC”) against the Defendants;

        WHEREAS, in addition to this lawsuit, five other purported securities class action lawsuits

 based on substantially similar allegations, asserting violations of the 1934 Act, have been filed

 against Defendants;
Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 2 of 8 PageID #: 1253




        WHEREAS, four cases—including the first-filed case—are pending before the District of

 Arizona, and have been designated as related proceedings (see Borteanu v. Nikola Corp. et al.,

 Case No. 2:20-cv-01797-SPL (D. Ariz., Sept. 15, 2020), Wojichowski v. Nikola Corp., et al., 2:20-

 cv-01819-DLR (D. Ariz., Sept. 17, 2020), Holzmacher v. Nikola Corp., et al., 2:20-cv-02123-JJT

 (D. Ariz., Nov. 3, 2020); and Eves v. Nikola Corp. et al., 2:20-cv-02168-DLR (D. Ariz., Nov. 10,

 2020), together the “Arizona Actions”);

        WHEREAS, one similar case was filed before the Central District of California, see Malo

 v. Nikola Corp. et al., 5:20-cv-02168 (C.D. Cal., Oct. 16, 2020);

        WHEREAS, on November 13, 2020, Nikola Corporation and counsel for plaintiff Malo

 entered into a Joint Stipulation to Transfer Venue to the District of Arizona Pursuant to 28 U.S.C.

 § 1404(a) (see Malo Dkt. 11);

        WHEREAS, on November 16, 2020, District Judge Holcomb entered an Order,

 transferring the Malo action to the District of Arizona (see Malo Dkt. 30);

        WHEREAS, the Salem Action currently remains the only related putative securities class

 action lawsuit pending outside of the District of Arizona;

        WHEREAS, on November 16, 2020, nine parties filed motions to consolidate and/or

 motions for lead plaintiff in the Salem Action;

        WHEREAS, on November 16, 2020, all nine parties who filed motions to consolidate

 and/or motions for lead plaintiff in the Salem Action (the “Interested Plaintiff Parties”) also filed

 motions to consolidate and/or motions for lead plaintiff in the pending Arizona Actions;

        WHEREAS, transfer of this matter is controlled by 28 U.S.C. § 1404, which provides:

        For the convenience of parties and witnesses, in the interest of justice, a district court
        may transfer any civil action to any other district or division where it might have been
        brought.




                                                   2
Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 3 of 8 PageID #: 1254




        WHEREAS, Defendant Nikola’s principal place of business and headquarters are located

 within the District of Arizona, making transfer to the District of Arizona appropriate under 28

 U.S.C. § 1404;

        WHEREAS, given the location of Defendant’s headquarters, the majority of the relevant

 documents and potential witnesses (including Nikola employees) are located in Arizona;

        WHEREAS, the Parties agree that the convenience of the parties and witnesses to this

 action warrants transfer, and the Parties stipulate and agree to transfer this action to the United

 States District Court for the District of Arizona;

        WHEREAS, the Parties have met and conferred with counsel for all of the Interested

 Plaintiff Parties who filed motions to consolidate and/or motions for lead plaintiff in the Salem

 Action; and

         WHEREAS, all counsel for the Interested Plaintiff Parties have had an opportunity to

 review this Stipulation, and all Interested Plaintiff Parties have confirmed that they do not oppose

 transfer to the District of Arizona.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

 1. If this Stipulation is approved and so ordered by the Court, the Salem Action shall be

    transferred to the United States District Court for the District of Arizona.


 2. In the interests of judicial economy, conservation of time and resources, and orderly

    management of this action, no response to any pleading in this action by any Defendant should

    occur until after: (i) a lead plaintiff and lead counsel are appointed pursuant to the PSLRA in

    the Arizona Actions; (ii) such lead plaintiff identifies or files an operative complaint; and (iii)

    the parties to the consolidated Arizona Actions agree upon an appropriate schedule to move

    against or otherwise answer the operative complaint;



                                                      3
Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 4 of 8 PageID #: 1255




 3. Within 30 days of lead plaintiff and lead counsel being appointed in the Arizona Actions,

    Defendants and any appointed lead plaintiff(s) shall, through their respective counsel, confer

    in good faith regarding a briefing schedule with respect to any anticipated motions challenging

    the sufficiency of the operative pleading, the jurisdiction of the court and/or the appropriate

    venue.


 4. Nothing herein shall be deemed to constitute a waiver of, and Defendants do not waive and

    expressly preserve, all arguments and defenses in the above-captioned action.


 5. A facsimile, pdf, or electronic signature shall have the same effect as the original.


  IT IS SO STIPULATED.




                                                  4
Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 5 of 8 PageID #: 1256




  Dated: November 23, 2020         Respectfully submitted,




                                   /s/ Gabor Balassa
                                   Asheesh Goel, P.C.
                                   Gabor Balassa, P.C.
                                   Whitney L. Becker
                                   KIRKLAND & ELLIS, LLP
                                   300 N. LaSalle
                                   Chicago, Illinois 60654
                                   Phone: (312) 862-2000
                                   Fax: (312) 862-2200
                                   E-Mail: asheesh.goel@kirkland.com
                                           gbalassa@kirkland.com
                                           whitney.becker@kirkland.com

                                   Jeremy A. Fielding, P.C.
                                   KIRKLAND & ELLIS LLP
                                   1601 Elm Street
                                   Dallas, Texas 75201
                                   Phone: (214) 972-1770
                                   Email: jeremy.fielding@kirkland.com

                                   Aaron Marks, P.C.
                                   KIRKLAND & ELLIS LLP
                                   601 Lexington Ave.
                                   New York, New York 10022
                                   Phone: (212) 446-4800
                                   Email: aaron.marks@kirkland.com


                                   Attorneys for Defendants Nikola Corporation,
                                   Mark A. Russell and Kim Brady




                                        5
Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 6 of 8 PageID #: 1257




                                   __/s Bradley J. Bondi__________________
                                   Bradley J. Bondi
                                   Peter J. Linken
                                   Cahill Gordon & Reindel LLP
                                   32 Old Slip
                                   New York, NY 10005
                                   Phone: (212) 701-3000
                                   Email: bbondi@cahill.com
                                           plinken@caill.com


                                   Attorneys for Defendant Trevor Milton




                                        6
Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 7 of 8 PageID #: 1258




                                   __/s J. Alexander Hood II____________
                                   Jeremy A. Lieberman
                                   J. Alexander Hood II
                                   POMERANTZ LLP
                                   600 Third Avenue, 20th Floor
                                   New York, New York 10016
                                   Telephone: (212) 661-1100
                                   Facsimile: (212) 661-8665
                                   jalieberman@pomlaw.com
                                   ahood@pomlaw.com

                                   Patrick V. Dahlstrom
                                   10 South La Salle Street, Suite 3505
                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   pdahlstrom@pomlaw.com

                                   Brian Schall
                                   Rina Restaino
                                   THE SCHALL LAW FIRM
                                   2049 Century Park East, Suite 2460
                                   Los Angeles, CA 90067
                                   Telephone: (424) 303-1964
                                   brian@schallfirm.com
                                   rina@schallfirm.com

                                   Counsel for Plaintiff




 SO ORDERED:


 __________________________
 Hon. Gary R. Brown, U.S.D.J.




                                        7
Case 2:20-cv-04354-GRB-SIL Document 45 Filed 11/23/20 Page 8 of 8 PageID #: 1259




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 23, 2020, a true and correct copy of the foregoing

 document, JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER VENUE,

 was electronically filed and served upon counsel of record via the Court’s CM/ECF System.



                                            /s/ Gabor Balassa




                                               8
